Citation Nr: 1631522	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from February 1985 to August 1993, from October 2002 to August 2003, and from August 2006 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO in Muskogee, Oklahoma has jurisdiction over the claim.

The Veteran initially requested a hearing before a Veterans Law Judge on his substantive appeal, filed in June 2010.  However, in a May 2015 statement, he withdrew his request.  38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to service connection for a neck disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a neck disorder was initially denied in a December 1993 rating decision; the Veteran timely perfected his appeal of this decision in March 1994.  

2.  Service connection was again denied in a February 1995 Hearing Officer Decision.

3.  In a January 1996 statement, the Veteran withdrew his appeal and the December 1993 rating decision and February 1995 Hearing Officer Decision became final.  

4.  Evidence added to the record since the final February 1995 Hearing Officer Decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck disorder.


CONCLUSION OF LAW

1.  The December 1993 rating decision and the February 1995 Hearing Officer Decision that denied service connection for a neck disorder are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a neck disorder is completely favorable, no further action is required to comply with VA's duties to notify or assist.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  

The Veteran's original claim of entitlement to service connection for a neck disorder was denied by a December 1993 rating decision.  The evidence of record at that time included service treatment records for the period from February 1985 to August 1993, and an October 1993 VA examination.  The RO noted that the Veteran's service treatment records reflected that he was seen in July 1990, complaining of neck pain.  There was no trauma and no diagnosis was given.  He was seen again in December 1992, complaining of neck pain which was assessed as toricollis.  No further complaints were shown.  At his examination, the Veteran reported that he experienced occasional neck pain with push-ups and that he periodically had neck pain in the morning, but that it had been infrequent and did not require any treatment.  The RO denied the claim, finding that complaints of neck pain in service were for a temporary condition which resolved on treatment with no chronic residual disability.  The Veteran filed a timely notice of disagreement with the decision, and was issued a statement of the case in January 1994.  He perfected his appeal in March 1994 and presented testimony before a Hearing Officer in February 1995.

That same month, the RO issued a Hearing Officer Decision, continuing the denial of his claim.  The evidence of record at that time included service treatment records, the October 1993 VA examination report, a May 1994 report from a private chiropractor, VA medical records reflecting treatment from December 1993 to May 1994, and testimony from a February 1995 hearing before a hearing officer at the RO.  The RO notified the Veteran of that decision in May 1995 and of his procedural and appellate rights (via an enclosed VA Form 4107).  In January 1996, the Veteran withdrew his appeal of this issue.  38 C.F.R. § 20.204 (2015).  No further indication was given by the Veteran that he wished to continue this appeal within the proper timeframe.  38 C.F.R. § 20.204 (c).  The effect of the withdrawal was to withdraw the notice of disagreement as well.  38 C.F.R. § 20.204(c).  Therefore these decisions became final.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
Relevant evidence received since the February 1995 rating decision includes private medical records reflecting that, in 1997, the Veteran reported pain and numbness in his right arm, possibly due to a ruptured disc at C7.  In December 1998, the Veteran underwent a C6-7 cervical fusion and discectomy. 

The Board finds that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides evidence of a current neck disability.  As the claim for service connection for a neck disorder was previously denied based, at least in part, on the absence of a current neck disability, and the newly received evidence shows a current neck disability, this new evidence supports a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating such claim.  Therefore, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for a neck disorder is reopened.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neck disorder is reopened; the appeal is granted to this extent only.


REMAND

As an initial matter, the Veteran submitted release forms for private providers in January 2009.  Significantly, the Veteran indicated on two of the release forms that the relevant providers had provided treatment for his neck November 1997 (Boerje Axelsson, M.D.) and in October 1998 (David Hadley, M.D.).  One attempt was made to obtain these records by a request sent in September 2009.  The request for records from David Hadley, M.D. was returned.  The RO notified the Veteran of this, and requested a corrected address; however, the Veteran did not respond. 

The Board notes that VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers; such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2015).  As the RO has made only one request for these records, the Board finds that the Veteran should be asked to complete current release forms for the records, and another request should be made.

The record reflects that the Veteran's treatment for his neck in November 1997 and surgery in December 1998 were covered by workmen's compensation.  See February 2010 VA examination report.  These records are not in the claims file.  As such, on remand, any workmen's compensation records pertaining to his treatment in 1997 and 1998 should be obtained and added to the claims file.

In February 2010, the Veteran was provided with a VA examination to determine whether his neck disability is associated with his active duty.  If additional relevant evidence is obtained and added to the record, then an appropriate VA examiner should be asked to provide an opinion as to whether the Veteran's neck disorder is related to service and to address the additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he provide updated authorizations to obtain the medical records reflecting treatment for his neck from Boerje Axelsson, M.D. in November 1997 and David Hadley, M.D. in October 1998, informing the Veteran of the need for a corrected address for David Hadley, M.D.  Obtain such records and associate them with the claims file.  If no records are obtained, (1) notify the Veteran of the records that were sought, (2) inform him of the efforts made to obtain them, and (3) inform him that the claim will be rated on the evidence of record but that he is not prohibited from submitting records at a later date if such submission is otherwise allowed.  All attempts to obtain the records should be documented in the claims file.

2.  Send a letter to the Veteran requesting that he provide an authorization to obtain all documents related to his Workmen's' Compensation claim filed 1997 or 1998 and to submit all documents related to that claim that he has in his possession.  If no records are obtained, (1) notify the Veteran of the records that were sought, (2) inform him of the efforts made to obtain them, and (3) inform him that the claim will be rated on the evidence of record but that he is not prohibited from submitting records at a later date if such submission is otherwise allowed.  All attempts to obtain the records should be documented in the claims file.

3.  If additional relevant evidence is associated with the record, request an opinion from an appropriate VA provider as to whether the Veteran's neck disorder is a result or active duty.  The claims file must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's neck disorder was caused by or is etiologically related to any incident of active duty.  The examiner must provide reasons for his or her opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4.  If any benefit on appeal remains denied, the AOJ must issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


